ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_05_EN.txt. 104

SEPARATE OPINION OF JUDGE VALTICOS
[Translation]

1. Although concurring with the above Judgment as a whole, I wish to
make my position clear, in regard not only to certain points with which I
fully agree but also to some serious reservations which I wish to express as
to part of the reasoning and the ultimate findings.

THE INTERESTS OF THIRD STATES

2. To begin with the task of the Court, I can understand its position on
the question of third States, particularly on account of the Court’s remarks
in its decision of 21 March 1984, rejecting Italy’s application for permis-
sion to intervene. Here due emphasis should be placed, on the one hand, on
the special circumstances of this decision, and on the other hand, on the
fact that in the present Judgment, the Court has made it clear that the
“limited” decision which it has made in order to take account of Italy’s
interests does not signify

“that the claims of either Party to expanses of continental shelf
outside that area have been found to be unjustified” (para. 21).

These are therefore matters which Malta and Libya can examine together
with Italy with a view to arriving at a delimitation of their respective
potential areas, beyond the “limited” area to which the present decision
relates.

ROLE OF GEOLOGICAL AND GEOMORPHOLOGICAL FEATURES

3. Coming to the heart of the problem, I wish to emphasize my full
concurrence with the Court’s view that :

“since the development of the law enables a State to claim that the
continental shelf appertaining to it extends up to as far as 200 miles
from its coast, whatever the geological characteristics of the corres-
ponding sea-bed and subsoil, there is no reason to ascribe any role to
geological or geophysical factors within that distance either in veri-
fying the legal title of the States concerned or in proceeding to a
delimitation as between their claims” (para. 39).

95
CONTINENTAL SHELF (SEP. OP. VALTICOS) 105

This finding is particularly important ; it marks the culmination of the
development of the law of the sea on this point in recent times. There is no
need to repeat here the arguments which have been invoked in its support.
It is enough to recall the criterion enshrined in the last sentence of Arti-
cle 76, paragraph 1, of the 1982 Convention on the Law of the Sea, which,
as the Court says, “is of major importance” (para. 27). The decline in the
physical characteristics of the continental shelf caused by the aforemen-
tioned 200-mile rule, and the increased importance attributed to geometric
factors (distance or adjacency to the sea) have brought about a corres-
ponding alteration in the concept of “natural prolongation”, at least where
areas within the 200-mile limit from each coast are concerned. Moreover,
both the Court and arbitral tribunals had already grown aloof from geo-
logical and geomorphological criteria, and the practice of States (with the
one frequently cited exception of the Strait of Timor) has consistently been
to ignore the physical features of the submarine terrain when concluding
bilateral delimitation agreements.

Furthermore, since delimitation is to be carried out according to equi-
table principles, there could hardly be a less equitable criterion than one
which would subject relations among States, and sometimes their very
well-being, to chance configurations of the sea-bed and to the often-
disputed significance of troughs or other physical features formed millions
of years ago and lying at depths of hundreds or thousands of metres.
Natural boundaries may often indeed derive from significant causes on
land, where they have sometimes imprinted, moulded and circumscribed
the lives of nations ; but what true meaning can they have at the bottom of
the sea, where they can only lead to uncertainty, injustice and disputation ?
No, there is every warrant for the rules that have now developed for
excluding geophysical criteria when effecting delimitations within 200-
mile limits, especially when the need to preserve the equality of coastal
States is borne in mind.

4. Thus the Court was quite right to take the view (para. 39) that the “rift
zone” cannot constitute a fundamental discontinuity terminating the
southward extension of the Maltese shelf, as if it were some natural
boundary. Rejection of the Libyan “rift zone” argument was the more
justified in that, apart from its being insufficiently grounded in law, it had
not been convincingly established that a fundamental discontinuity of this
nature actually existed, since the contradictory scientific evidence which
the Court heard on this point had left, to say the least, a serious degree of
doubt on the matter (see Judgment, para. 41).

5. [now come to two fundamental points on which I can only partially
endorse the Court’s position. The first concerns the criterion of the median

96
CONTINENTAL SHELF (SEP. OP. VALTICOS) 106

line, to which the Court has seen fit to make a substantial “correction”. The
second relates to the “proportionality” factor. I shall also make some brief
comments regarding certain “relevant circumstances”, and clarify my
position with respect to the delimitation area.

THE CRITERION OF THE “MEDIAN LINE”

6. Ifitis fully agreed that delimitation of continental shelf areas must be
carried out in accordance with equitable principles and in such a manner as
to achieve an equitable result, having regard to the relevant circumstances,
I entirely support the first part of the Court’s reasoning whereby, in order
to arrive at a more precise criterion, the Court takes the view that in the
present case, where it is dealing for the first time with a delimitation
exclusively between opposite coasts, without any element of adjacency
between them and without complicating features, to draw a median line
between those coasts, by way of a provisional step, is “the most judicious
manner of proceeding with a view to the eventual achievement of an
equitable solution” (para. 62). The Court has rightly noted that “the
equitable nature of the equidistance method is particularly pronounced” in
cases of States with opposite coasts (ibid. ).

7. This approach is particularly worthy of note because, in recent years,
equidistance has often seemed to be the “Cinderella” among delimitation
methods. Its virtues have readily been pointed out, but its actual use has
been put off to a more favourable moment. In the present case, it seems to
me that there were a number of reasons for choosing the median line as a
delimitation line, not merely on a provisional basis, as the Court has
decided, but also on a final basis. I shall summarize them briefly.

8. The first reason, as the Court itself has pointed out, is the geogra-
phical situation of the coasts of Malta and Libya, which face each other in
the most obvious manner and present no difficult or complicating features,
whereas in previous cases (especially Continental Shelf (Tunisia/ Libyan
Arab Jamahiriya), Delimitation of the Maritime Boundary in the Gulf of
Maine Area), the coasts concerned were adjacent coasts which tended in
certain places fo become opposite coasts or indeed did face each other,
but only over a certain distance ; this complicated the problem and ren-
dered it less amenable to comparison, leading the Court (as well as the
Court of Arbitration in the Anglo-French case) not to adopt the equidis-
tance solution.

9. A second reason for choosing the median line arises from the new
trends in the matter of title to the continental shelf. As pointed out above,
the 1982 Convention on the Law of the Sea established the principle
whereby every State is entitled, without further condition and irrespective
of the configuration of the sea-bed, to a continental shelf of 200 nautical
miles. If adjacency or distance becomes the sole criterion of title to the

97
CONTINENTAL SHELF (SEP. OP. VALTICOS) 107

continental shelf up to a distance of 200 nautical miles, representing the
domination of land sovereignty over the sea, the method of the median line
acquires increased importance as a delimitation method between opposite
coasts. In fact, each seaboard projects towards the other an area with a
theoretical potential breadth of 200 miles, and if these areas meet before
that point is reached, the most equitable method and the one most in
conformity with the principle of the equality of States should logically
consist in delimiting these areas in the middle of the distance which
separates them, unless special conditions apply. Admittedly, the Court
does not follow this line of reasoning automatically, and does not consider
that the equidistance method must necessarily be used, even as a prelimi-
nary and provisional step before a delimitation line is drawn (see Judg-
ment, paras. 42-43). However, while the “distance” criterion does not
imply that equidistance is the sole appropriate method of delimitation in
the case of opposite coasts, the aptness of this method is all the greater
when there are no special circumstances to hinder its use.

10. In the third place, the choice of the median line is borne out by the
practice of the great majority of States. Notwithstanding the disagree-
ments between the Parties on this point, the detailed statements and the
evidence they have submitted have clearly shown that, although the
numerous delimitations concluded by agreement among States present
some variations arising from the particular features of individual cases, the
overwhelming majority of opposite-coast delimitations (whether in the
case of islands or of continents, of coasts of different lengths, or of coasts in
varying degrees of proximity to or distance from each other) are indis-
putably derived from the median line, even where this is not explicitly
stated in the text of the agreement concerned. Adjustments or partial
corrections of the line are sometimes made in the light of relevant circum-
stances but, in general, alterations to the median line are slight and occur
rarely. This was pointed out by the 1977 Court of Arbitration (para. 85)
and in the facts and figures contained in a 1979 document quoted in a
recent publication !. Moreover, where Malta itself is concerned, it should
be noted that the delimitation line drawn northward of the island, between
Malta and Sicily, is a median line, and it is difficult to see why the line to the
south of the island, between Malta and Libya, should not be likewise. (At
no time has the length of the coast of Sicily been taken into consideration in
order to introduce a “proportionality” factor, as Libya would wish in the
case of its own coast.)

11. The Court gives a subtle version of this argument derived from State
practice (see Judgment, para. 44). Admittedly, the Court says, it :

“has no doubt about the importance of State practice in this matter.
Yet that practice ... falls short of proving the existence of a rule

' V. L. Caflisch, “Les zones maritimes sous juridiction nationale, leurs limites et leur
délimitation” in Le nouveau droit international de la mer, edited by Bardonnet and
Virally, Paris, Pedone, 1983, p. 60, n.-67.

98
CONTINENTAL SHELF (SEP. OP. VALTICOS) 108

prescribing the use of equidistance, or indeed of any method, as
obligatory.”

Like the Court, I tend to the view that the States which concluded those
bilateral agreements to which reference has been made did not have the
impression that they were following a binding rule of law, and were not
guided by any opinio juris. But, at the very least, they did conclude these
agreements in the light of the legal background, and in the belief that the
median line was the most widespread and convenient method and that it
reflected what might be called an opinio aequitatis. It would at all events be
highly unfortunate if, on a point of such importance, a divorce were to set
in between the treaty practice of States, to which Article 38 of the Statute of
the Court refers, and the Court’s jurisprudence.

12. Furthermore, since its 1969 Judgment in the North Sea Continental
Shelf case, the Court itself has often referred to the advantages offered by
equidistance, and, as I said above, if it had not previously judged it
appropriate to use this method, that was because the cases with which it has
had to deal have all related, at least in part, to adjacent coasts. The present
case offered ideal conditions for using this method, and to reject it once
more, even partially, is to reduce its scope considerably.

13. Finally, it seems to me that the actual vocation of the Court is a
consideration of a more general nature which cannot be ignored. If I may
make an observation on a point of principle, due account should be taken
of the fact that the Court’s vocation is to resolve disputes by means of legal
solutions and, in so doing, to elicit, state and exemplify the relevant rule of
international law. In the present field, where the legal rule (the equitable
solution) is a guideline framed in deliberately broad terms, it is by means
of a gradual refinement of its scope, through the resolution of particular
questions, that the Court will eventually be able to elicit objective prin-
ciples capable of guiding States which encounter similar problems (and
there are many such States, apparently). In so doing, it will also be able to
contribute to that clarity, certainty, predictability and stability which are
so essential in international law. Moreover, the Court has itself emphasized
in the present Judgment (para. 45), that the application of justice, of which
equity is an emanation,

“should display consistency and a degree of predictability ; even
though it looks with particularity to the peculiar circumstances of an
instant case, it [the Court] also looks beyond it to principles of more
general application”.

This affirmation seems to me fundamental for any court, and especially for
an international court, which must play a particularly important role in the
development of rules of law. In the present case, which is a classic and
straightforward situation of opposite coasts without complications of any
kind, a solution based on the median line pure and simple would have had a
more general relevance.

99
CONTINENTAL SHELF (SEP. OP. VALTICOS) 109
THE CORRECTION MADE TO THE MEDIAN LINE

14. Having established a provisional median line, the Court takes the
view that other considerations should prompt it to adjust this line. In this
connection, is has examined a number of factors, especially “relevant
circumstances”, and has included among the latter the difference in
lengths between the coasts. I shall now deal with this matter, turning first
to the “proportionality” factor.

THE “PROPORTIONALITY” FACTOR AND THE CIRCUMSTANCES OF THE
“LENGTH OF THE COASTS”

15. It is indisputable that the Maltese coasts are much shorter than the
coasts of Libya which lie opposite them. Should account be taken of this
from the viewpoint of the delimitation ? If so, at what stage, on what
grounds and to what degree ? These are the questions which have been put
to the Court, and which have carried weight in the discussions. Indeed, this
was the crux of the debate.

16. The most extreme position in this respect was the one maintained by
Libya. Libya raised the objection of “proportionality” in the sense that the
proportion of areas of continental shelf attributed respectively to Libya
and to Malta should be comparable to the proportionality between the
lengths of the coasts and the size of the landmass of Libya, on the one hand,
and Malta, on the other. The effect of Libya’s arguments was also to make
proportionality an essential and primordial principle of delimitation, con-
trary to the established jurisprudence in this field.

17. On this point, I fully endorse the Court’s position in rejecting the
thrust of this contention. The question of the landmass behind the coast
need not detain us here, since it has been unambiguously rejected by the
Court in terms which require no comment (para. 49). As regards the
criterion of the length of the coasts, I also share the Court’s view that
“proportionality” has nowhere been mentioned amongst “the principles
and rules of international law applicable to. . . delimitation’, but is simply
one possibly relevant “factor” among others (para. 57). The Court does not
therefore endorse the Libyan proposal, described as “‘so far reaching and
so novel” which, by treating “the ratio of coastal lengths as of itself
determinative of the seaward reach and area of continental! shelf proper to
each party”, went “far beyond the use of proportionality as a test of equity,
and as a corrective of the unjustifiable difference of treatment resulting
from some method of drawing the boundary line”, and would represent “at
once the principle of entitlement to continental shelf rights and also the
method of putting that principle into operation” (para. 58).

18. I think it is unnecessary to recall here the precedents which amply
justify the Court’s position. The Court quotes the classic case of the North

100
CONTINENTAL SHELF (SEP. OP. VALTICOS) 110

Sea Continental Shelf Judgment of 1969, as well as the Decision of the
Anglo-French Court of Arbitration in 1977. The Judgment in the case of
the Continental Shelf (Tunisia/ Libyan Arab Jamahiriya) U.CJ. Reports
1982, p. 93, para. 133 B. 5), also treated proportionality not as a problem in
the definition of the shelf, but as a “function of equity” (ibid, paras.
103-104). More recently, the Chamber of the Court in 1984, in the case
concerning the Delimitation of the Maritime Boundary in the Gulf of Maine
Area, mentioned this factor as an auxiliary criterion serving merely to
check whether a provisional delimitation established on the basis of other
criteria could or could not be considered satisfactory in the light of
certain geographical features of the specific case, and whether it was or
was not reasonable to correct it accordingly U.C.J. Reports 1984, p. 323,
para. 185).

19. However, there is an essential point here which must be emphasized.
The great difference between the present case and the various past cases in
which the Court — and the Anglo-French Court of Arbitration ~ referred to
the proportionality factor (within the limited context which I have just
described) is that in those cases the coasts concerned belonged to adjacent
States, and their configurations were such as to carry a risk of encroach-
ment or curtailment. The Court has itself pointed out that, in matters of
delimitation, the position of opposite coasts is radically different from that
of adjacent States, the equidistance line being much more appropriate,
generally, in the former case than in the latter (see for example North Sea
Continental Shelf cases, I.C.J. Reports 1969, p. 36, para. 57, etc.). The aim
of proportionality, where adjacent coasts. are concerned, is to avoid solu-
tions which, in some instances, owing to the particular configuration of the
coasts in question, may seem contrary to equity. Here, in my opinion, there
are neither adjacent coasts nor any abnormal configuration, and no part
should be played by proportionality.

20. However, in the present case, the Court takes the view that the
median line should be corrected by virtue of a number of relevant cir-
cumstances, including principally the difference in the lengths of the coasts
of the two Parties. The foregoing comments explain the reservations which
I find myself compelled to make in this respect. To introduce the coast-
length factor, which in my view has no rightful place here, is to bring a
subjective element into the delimitation process (why adopt one particular
“correction” factor — here a certain number of minutes — rather than any
other ?). Subjective elements may well be unavoidable in matters of equity,
but they should be kept within strict limits. Another consequence is to
introduce an element of inequality and diversity, since the practical effect
of this formula is to locate the delimitation line closer to the shorter coast,
thus banishing any hope of achieving a minimum degree of harmony and
comparability in the establishment of the various delimitation lines in the
seas. Admittedly, this disadvantage is palliated by the fact that the verifi-
cation based on the respective lengths of the coasts does not constitute the
delimitation method itself. However, it can lead to a substantial correction,
and I must therefore express a reservation on this matter, especially in the

101
CONTINENTAL SHELF (SEP. OP. VALTICOS) 111

light of the fact that here the difference in the length of the coasts is taken
into consideration both as a relevant circumstance and as a final check in
the verification of the result.

21. The proportionality calculation seems, moreover, to be particularly
difficult to make with any degree of accuracy in the present case, since the
Court’s decision to reserve the Italian claims reduces the areas of conti-
nental sheif actually apportioned to the expanse located between the
13° 50’ and the 15° 10’ meridians, which consequently makes it impossi-
ble, for the purposes of such a calculation, to take full account of the rough
triangle of which Malta forms the apex and the Libyan coast, from Ras
Ajdir to Ras Zarrug, the base.

22. The correction which the Court has made to the median line in order
to establish the final delimitation line is a substantial one, since it totals 18’,
extending from 34° 12’ (the median line) to 34° 30’. There are two reasons
which ultimately induced me not to dissociate myself, in this respect, from
this Judgment as a whole. The first reason is that the delimitation line
which has ultimately been chosen remains some minutes southward of the
delimitation line which would have divided Italy (Sicily) from Libya if
Malta did not exist, and thus a certain effect, though an inadequate one in
my view, has been given to the island of Malta. The second reason is that I
felt it was important for the Court to be able to agree on a basis which I
ultimately found more acceptable than others, although only in the last
resort and in the face of certain drawbacks which I am bound to
deplore.

THE DISTANCE BETWEEN THE COASTS

23. In deciding in favour of a correction of the median line, the Court
has also pointed to an additional relevant circumstance, the distance
between the coasts of the Parties. Once the Court had chosen the respective
lengths of the coasts as a relevant circumstance, the element of the distance
between the coast became a kind of necessary corrective of this circum-
stance. It is apparent that the circumstance of the respective lengths of the
coasts acquires greater significance when the coasts are distant from each
other, and tends to be reduced to vanishing point the closer the coasts
become. To cite an illustration, it is self-evident that if two coasts are
separated only by a seaway 24 miles wide, no other delimitation line can be
contemplated than the median line. It is only when the distance between
the two coasts becomes greater that — subject to the objections of principle
described above — a correction of the median line can be contemplated. It
is this element of a greater or lesser distance between the coasts which
explains why equidistance pure and simple was used between the north of
Malta and Sicily (see above, para. 10). This aspect reduces the scale of the
problem to some extent, without going so far as to remove the basic
objection mentioned above.

102
CONTINENTAL SHELF (SEP. OP. VALTICOS) 112
THE ROLE OF CERTAIN OTHER “RELEVANT CIRCUMSTANCES”

24. Among the “relevant circumstances” mentioned during the oral
proceedings, there were two which call for brief comment ; these relate to
the economic and security factors.

25. In dealing with the economic factors, the Court, in paragraph 50,
does not consider that the delimitation to be made should be influenced by
the relative economic position of the two States in question. However, it
expresses the opinion that the natural resources of the continental shelf “so
far as readily ascertainable”, might constitute relevant circumstances to be
taken into account in a delimitation, quoting its previous statement in the
North Sea Continental Shelf cases (1. C.J. Reports 1969, p. 54, para. 101 (D)
2). Those resources, the Court says, are the essential objective envisaged by
States when they put forward claims to sea-bed areas containing them. The
Court had expressed a similar view regarding the existence of oil in an area
to be delimited, in the case concerning. the Continental Shelf (Tunisia/
Libyan Arab Jamahiriya) U.C.J. Reports 1982, p. 77, para. 107). For its
part, the Chamber formed to deal with the Delimitation of the Maritime
Boundary in the Gulf of Maine Area case devoted considerable attention to
economic considerations, particularly the potential resources of the sub-
soil, although these were less significant than in the present case (I CJ.
Reports 1984, p. 340, para. 232).

26. However, in the case now before us, the Court points out that the
Parties have not furnished any indications on the resources contained in
the sea-bed. It may nevertheless be noted that for many years Libya has
been enjoying substantial revenues from oil, whereas Malta, whose reve-
nues are much lower (from a third to a half of Libya’s per head of
population'), has no resources deriving from the sea-bed, although it has
granted a number of concessions which have not yet been developed,
notably for reasons related to the current dispute. It is thus reasonable to
assume that an equitable area of shelf, such as would have resulted from
the median line, would have increased its opportunities of developing its
economic resources in this oil-bearing region within which, as I have said, it
has granted concessions.

27. Another relevant circumstance which Malta has asked to have taken
into consideration is security. This question is linked to the fact that Malta
is a State entirely concentrated within the narrow boundaries of the island
which contains its capital. The Court observes (Judgment, para. 51) that
this factor might have played a part if the delimitation line were so close to
the coasts of Malta as to make questions of security a particular consi-

! See World Bank, World Tables, 3rd ed., Vol. I, The Johns Hopkins University
Press, Baltimore and London, 1983, p. 560, which gives a gross national product per
capita for 1981 of US$ 3,603 for Malta and US$ 8,454 for Libya.

103
CONTINENTAL SHELF (SEP. OP. VALTICOS) 113

deration. The risk is admittedly less with the solution chosen by the Court.
It would have been even further reduced if the median line pure and
simple had been adopted.

THE DELIMITATION AREA

28. Before concluding this opinion, a few words must be added on the
question of the delimitation area. Generally speaking, in every delimita-
tion, as the Court pointed out in the case concerning the Continental Shelf
(Tunisia/ Libyan Arab Jamahiriya), account should be taken of every part
of the coast of one party the extension of which would overlap with part of
the coast of the other party (1. C.J. Reports 1982, p. 61, para. 75). In this
respect, the formula proposed by Maita, which would extend the island’s
coasts in all directions in which they may overlap with the extensions of
Libya’s coasts has logic on its side, and is in broad conformity with recent
trends in international law, especially the 200-mile rule. However, in the
present case this idea cannot be taken to its logical conclusion ; unarguable
as it may be in the middle of the ocean where a full extension is possible, in
the confines of the Mediterranean it encounters an evident obstacle : the
interests of third States. In the present delimitation between Malta and
Libya however, it is not possible to confine the area wholly within the
expanse defined on the west by a straight linejoining Ras il-Wardija, on the
island of Gozo, to Ras Ajdir, and, on the east, by a straight line joining the
Delimara Point, on the island of Malta, to Ras Zarruq, close to the
intersection of the 15° 10’ meridian (the limit of Italy’s claims) with the
Libyan coast. Account must also be taken of an expanse situated eastwards
of the line from Delimara Point to Ras Zarruq and westwards of the
15° 10’ meridian (and northwards of the delimitation line). This area,
forming a prolongation of the southeastern coast of Malta in the direction
of Benghazi, is located within a region outside the reach of Italy’s claims,
and it was therefore to be expected that it should also belong to Malta’s
area of continental shelf on the basis of the Court’s delimitation. To say
this does not, of course, exclude any future delimitation with Italy and
Libya as regards the expanses outside the restricted area to which the Court
has decided to limit the scope of the present Judgment.

29. Being thus fully in agreement with the Court’s views on a certain
number of points, although I must regretfully dissociate myself from it in
regard to others, I felt that in the final analysis, and notwithstanding the
significance of some of these points, not least the question of the median
line, I could vote for the Judgment as a whole for the reasons already given.

(Signed) Nicolas VALTICOS.

104
